Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the application fled on 01/17/2020.
Status of claims
Claims 1-19 are pending. Claims 15-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 03/03/2022 by the applicant Mr. Ronald A. Rudder (Reg. 45,618). 

1-14 (canceled)
 
15.   A computing device comprising:
an encoder; and
a decoder,
wherein the encoder comprises: 
a first generator configured for generating a first hash value based on first input data;
a first exclusive OR (XOR) operator configured for performing an XOR operation between second input data and a cryptographic value to generate a first operation value;
configured for performing an XOR operation between the first hash value and the first operation value to generate a second operation value;
a second generator configured for generating a second hash value based on the first operation value; and
an encoding component configured for encoding the first input data, the second operation value and the second hash value to output first to third encoded data, and
wherein the decoder comprises:
a decoding component configured for decoding first to third encoded data to output first decoded data as a first decoded value, second decoded data and third decoded data;
a third generator configured for generating a third hash value based on the first decoded data, the third generator and the third hash value being the same as the first generator and the first hash value, accordingly;
a third XOR operator configured for performing an XOR operation between the second decoded data and the third hash value to generate a third operation value;
a fourth XOR operator configured for performing an XOR operation between the third operation value and the cryptographic value to generate a second decoded value;
a fourth generator configured for generating a fourth hash value based on the third operation value, the fourth generator and the fourth hash value being the same as the second generator and the second hash value, accordingly; and
a comparator configured for comparing the third decoded data with the fourth hash value to generate information indicating whether a pair, containing the first and second decoded values, is valid.
 
16.   The device of claim 15, further comprising:
a fifth generator configured for generating the cryptographic value.
 
17.   The device of claim 16, wherein the fifth generator includes a pseudo random number generator.
 
18.   The device of claim 15, wherein each of the first to fourth generators includes a physically unclonable function (PUF) circuit.

        19.   The device of claim 15, wherein the first input data includes a logical block address and the second input data includes a physical page number.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a first generator suitable generates a first hash value which is based on first input data. A first exclusive OR (XOR) operator suitable performs an XOR operation between second input data and a cryptographic value to generate a first operation value. A second XOR operator suitable performs an XOR operation between the first hash value and the first operation value to generate a second operation value. A second generator generates a second hash value which is based on the first operation value. An encoding component is suitable that encodes the first input data, the second operation value and the second hash value to output is first to third encoded data. A third generator suitable generates the cryptographic value. The third generator includes a pseudo random number generator. Each of the first and second generators includes a physically unclonable function (PUF) circuit”; in combination with all the elements of each independent claim as amended by Applicant on 03/03/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 2003/0220806 A1 – LEE which describes a physically unclonable function (PUF) circuit including a plurality of PUF cells includes receiving a first level key from PUF cells, performing bit encoding on the first level key using a bit coding table based on Hamming weights of a plurality of bits in the first level key to generate a second level key.
US 8510608 B2 – Futa which describes performs authentication or encryption and, more specifically, an information security apparatus that securely implements secret data such as a key to be used for an encryption process or unique ID data of devices with protection against analysis.
US 20150248458 A1 – Sakamoto which describes transforming into binary data.
US 20130254441 A1- KIPNIS which describes compressibility of data and processing the data based upon an estimate of the compressibility of the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491